                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION

 UNITED STATES OF AMERICA

                          v.                             CAUSE NO.: 1:11-CR-21-2-TLS

 JERMORRIS T. SEWELL

                                    OPINION AND ORDER

       This matter is before the Court on a Letter [ECF No. 435], filed by Defendant Jermorris

T. Sewell on July 22, 2019, and a Motion to Withdraw [ECF No. 442], filed by Attorney Thomas

N. O’Malley on October 4, 2019. For the reasons set forth below, the Court grants Attorney

O’Malley’s Motion to Withdraw and denies any request by Defendant for relief under the First

Step Act.

                                        BACKGROUND

       On July 22, 2019, Defendant filed a letter [ECF No. 435], asking for appointment of

counsel because Defendant believes he is eligible for a reduction in his term of supervised

release under the First Step Act. On July 24, 2019, the Court issued an Order [ECF No. 436],

appointing counsel and directing the United States Probation Officer to file a report regarding

Defendant’s eligibility under the First Step Act. On July 30, 2019, Attorney Thomas N.

O’Malley entered his appearance on behalf of the Defendant [ECF No. 437]. On August 7, 2019,

the United States Probation Officer filed an Addendum to the Presentence Report [ECF No.

438]. Subsequently, Attorney O’Malley filed the instant Motion to Withdraw [ECF No. 442] on

the basis that Defendant is not entitled to a reduction in his term of supervised release. The Court

set a deadline of November 5, 2019, for Defendant to file a pro se motion, if any, and Defendant

has not filed a motion.
                                             ANALYSIS

        Section 404 of the First Step Act permits a court to reduce a defendant’s sentence for a

crack cocaine offense, but only if the Court had imposed that sentence before another statute—

the Fair Sentencing Act—lowered the statutory sentencing range for that crack cocaine offense.

First Step Act, § 404(b). In essence, the First Step Act retroactively applies the Fair Sentencing

Act’s lower statutory sentencing ranges and allows the Court to bring past sentences into line

with the lower ranges. The authority to reduce a sentence applies only to (1) federal offenses

(2) committed before August 3, 2010, the effective date of the Fair Sentencing Act, (3) for which

the Fair Sentencing Act changed the statutory penalty range, i.e., certain crack cocaine offenses.

See First Step Act, § 404(a), (b); see also Dorsey v. United States, 567 U.S. 260, 269 (2012)

(explaining that the Fair Sentencing Act “increased the drug amounts triggering mandatory

minimums for crack trafficking offenses from 5 grams to 28 grams in respect to the 5-year

minimum and from 50 grams to 280 grams in respect to the 10-year minimum”).

        The Fair Sentencing Act did not provide relief to defendants who were sentenced prior to

its enactment. However, in 2012, the Supreme Court held in Dorsey that the Fair Sentencing Act

applies to any defendant sentenced on or after August 3, 2010, for offenses committed before

that date. See Dorsey, 567 U.S. at 273, 282. One limitation on relief under the First Step Act is

that the Court may not consider a motion to reduce a sentence “if the sentence was previously

imposed . . . in accordance with the amendments made by sections 2 and 3 of the Fair Sentencing

Act of 2010 . . . .” First Step Act, § 404(c).

        Although Defendant was convicted of a crack cocaine offense that he committed prior to

August 3, 2010, for which the statutory penalty was modified by section 2 of the Fair Sentencing

Act, Defendant is not entitled to relief under the First Step Act because his sentence was already

imposed in accordance with the amendments made by Section 2 of the Fair Sentencing Act. On
                                                 2
February 19, 2013, Defendant pled guilty to Count 1 of the Superseding Indictment [ECF No.

122], pursuant to the terms of a plea agreement [ECF Nos. 247, 255]. Count 1 of the Superseding

Indictment charged Defendant with conspiracy to possess 28 grams or more of crack cocaine and

500 grams or more of cocaine in violation of 21 U.S.C. § 846 and 18 U.S.C. § 2. On March 12,

2013, the Government filed an Information [ECF No. 271] pursuant to 21 U.S.C. § 851(a)(1),

indicating its intent to seek an enhanced sentence based on Defendant’s prior felony drug

conviction.

       On June 27, 2013, the Court sentenced Defendant to 110 months imprisonment and 8

years of supervised release. See ECF No. 329. Based upon the 28 grams or more of crack cocaine

charged in Count 1 of the Superseding Indictment and the Government’s § 851 Notice, the

mandatory minimum period of supervised release for Defendant was 8 years. See 21 U.S.C.

§ 841(b)(1)(B). In addition, on July 21, 2015, Defendant’s term of imprisonment was reduced to

92 months under United States Sentencing Commission Amendment 782. See Order, ECF No.

419. Defendant’s mandatory minimum period of supervised release remains 8 years. Finally,

Defendant is no longer in custody of the BOP and is currently on supervised release.

                                         CONCLUSION

       For the reasons stated above, the Court GRANTS the Motion to Withdraw [ECF No.

442], and the appearance of Attorney Thomas N. O’Malley on behalf of Defendant is hereby

withdrawn. The Court DENIES any reduction in Defendant’s term of supervised release sought

under the First Step Act in his letter [ECF No. 435].

       SO ORDERED on December 3, 2019.

                                             s/ Theresa L. Springmann
                                             CHIEF JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT



                                                 3
